 

Exhibit 10.24

 

ENHANCED SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

 

This Enhanced Separation Agreement and General Release of Claims (the
“Agreement”) is made and entered into by Michael Griffith for himself and his
spouse, if applicable, and their attorneys, heirs, dependents, beneficiaries,
executors, administrators, successors, and assigns (collectively, referred to in
this Agreement as “Employee”) and inVentiv Health, Inc. (“inVentiv”), any
parent, subsidiary, affiliate, successor, predecessor or otherwise related
companies (collectively, referred to in this Agreement as the “Company”). This
Agreement supersedes all prior employment agreements or employment arrangements
of any kind Employee may have entered into with the Company, other than any
obligations of Employee that survive the termination of Employee’s employment
expressly or by necessary implication of the Severance and Non-Competition
Agreement between Employee and the Company, dated as of May 10, 2014 (the
“Severance Agreement”), including without limitation (except as  modified
herein) Employee’s non-disclosure, non-competition, non-solicitation, and
intellectual property assignment obligations therein, which are hereby
incorporated by reference into this Agreement (all such obligations, the
“Continuing Obligations”), a copy of which is attached hereto as Exhibit A. This
Agreement shall become effective as of the Effective Date as defined in Section
ELEVEN below.  Notwithstanding the foregoing, this Agreement shall not supersede
the Additional Separation Agreement (as defined in Section TWO below) if
Employee signs such agreement within 21 days of the date that he receives the
final version of it and does not revoke such agreement.   Notwithstanding
Section 7(b) of the Severance Agreement, for purposes of this Agreement,
“affiliate” and “Affiliated Company” shall not include any other portfolio
companies of Thomas H. Lee Partners (or any future private equity parent of
inVentiv) which are engaged in a different line of business than inVentiv and
are affiliated with inVentiv solely as a result of such common ownership.   In
full and fair consideration of the agreements and conditions set forth below,
the parties agree as follows:

ONE:Termination from Employment.

Employee acknowledges that his employment with the Company will end effective on
the close of business on March 15, 2016 (“Termination Date”), after which date
he warrants that he has not

 

--------------------------------------------------------------------------------

 

represented and will not represent himself as employed by or associated with the
Company or its affiliates or its or their clients.  

TWO:Separation Payments and Benefits.

In consideration of Employee’s acceptance of this Agreement and provided that
Employee (i) timely signs this Agreement, (ii) executes the additional
Separation Agreement and General Release of Claims (“Additional Separation
Agreement”), appended hereto, within twenty-one (21) days of the Termination
Date, and does not revoke the same, (iii) remains off the Company’s premises and
refrains from contacting the Company’s employees (except for contact with
Michael Bell and Eric Green in the course of negotiating this Agreement or the
Additional Separation Agreement),  the Company’s shareholders, clients or
customers, or any members of the press regarding the Company without the
Company’s prior written consent until this Agreement and the Additional
Separation Agreement become effective, and (iv) continues to abide by the
obligations under this Agreement, the Continuing Obligations, and the Additional
Separation Agreement, the Company agrees to provide Employee with severance
benefits as follows:

 

(a)

Separation Bonus.  A bonus in an amount equal to Six Hundred Fifty Thousand
Dollars $650,000 (the “Separation Bonus”), of which $450,000 shall be regarded
as Employee’s annual bonus for fiscal year 2015 and paid in 2016 when bonuses in
respect of fiscal year 2015 are paid to employees generally, and the remaining
$200,000 shall be regarded as Employee’s annual bonus for fiscal year 2016 and
paid in 2017 when bonuses in respect of fiscal year 2016 are paid to employees
generally.  For clarity, the Separation Bonus shall replace the Pro Rata Bonus
(as defined in the Additional Separation Agreement), if Employee has executed
the Additional Separation Agreement.

 

(b)

Equity.  

 

(1)

Option Holdings.  Employee currently holds options to purchase an aggregate of
36,053 shares of common stock (collectively, the “Options”) of inVentiv Group
Holdings, Inc. (“Holdings”), which were granted under Holdings’ 2010 Equity
Incentive Plan (the “Plan”).  21,595 of the Options were granted under the
Non-Statutory Stock Option Agreement between Holdings and Employee dated July 2,

2

--------------------------------------------------------------------------------

 

 

2015 (the “Option Agreement”), and 14,458 of the Options were granted under the
Non-Statutory Replacement Stock Option Agreement between inVentiv Group
Holdings, Inc. and Employee dated July 2, 2015 (the “Replacement Option
Agreement”).  As of the Termination Date, 4,687 Options are vested and
exercisable (the “Vested Options”), and 31,366 Options are unvested. 

 

(2)

Treatment of Options. Notwithstanding anything set forth in the Plan, the Option
Agreement,  the Replacement Option Agreement or  the Additional Separation
Agreement, the Options will be treated as follows

 

i.

Except as provided below, the Vested Options will remain outstanding and
exercisable in accordance with the terms of the Option Agreement and Replacement
Option Agreement, as applicable, until the 90th day following July 2, 2018;

 

ii.

1,893 unvested Options subject to time-based vesting (the “Time-Based Enhanced
Options”) (60% of which were granted pursuant to the Option Agreement and 40% of
which were granted pursuant to the Replacement Option Agreement) will remain
outstanding and eligible to time vest in three equal tranches of 631 Options on
each of July 2, 2016, July 2, 2017, and July 2, 2018;  

 

iii.

2,344 unvested Options subject to EBITDA-based performance vesting (the
“EBITDA-Based Enhanced Options,” and collectively with the Time-Based Enhanced
Options, the “Enhanced Options”) (60% of which were granted pursuant to the
Option Agreement and 40% of which were granted pursuant to the Replacement
Option Agreement) will remain outstanding and eligible to performance vest in
two equal tranches of 1,172 Options on each of December 31, 2016 and December
31, 2017 provided that the Company meets the applicable EBITDA performance
targets for such vesting dates set forth in the Option Agreement and Replacement
Option Agreement; and

3

--------------------------------------------------------------------------------

 

 

iv.

To the extent vested as of July 2, 2018, the Enhanced Options will remain
outstanding and exercisable in accordance with the terms of the Option Agreement
and Replacement Option Agreement, as applicable, until the 90th day following
July 2, 2018. 

Furthermore, in the event of a Covered Transaction (as defined in the Plan),
Holdings may take such actions as permitted under the Plan with respect to the
Vested Options and the Enhanced Options, which actions may include limiting the
period in which the Vested Options and the Enhanced Options may be exercised
provided, however, that Employee shall not be singled out amongst former
employees (or, if there are no former employees then holding Options, amongst
all employees) for disproportionately adverse treatment.  Subject to the
foregoing, the Vested Options and the Enhanced Options shall otherwise be
subject to the terms of the Company’s 2010 Equity Incentive Plan, the Option
Agreement, the Replacement Option Agreement, the Stockholders Agreement by and
among inVentiv Group Holdings, Inc., inVentiv Midco Holdings, Inc., inVentiv
Holdings, Inc., inVentiv Acquisition, Inc. and the Investors, Other Investors,
and Managers named therein dated as of August 4, 2010 (the “Stockholders
Agreement”), and any other agreements existing or to be entered into in the
future between Employee and the Company relating to the Company’s equity
(collectively, the “Equity Documents”); provided, that, in the absence of a
violation of any applicable agreement, Employee shall not be singled out amongst
former employees (or, if there are no former employees then holding Options,
amongst all employees) for disproportionately adverse treatment.  For the
avoidance of doubt, Employee shall become fully vested in his unvested Options
on the same basis as active employees of the Company generally in the event of a
Covered Transaction.

 

(3)

Termination of Other Unvested Options.  All of Employee’s remaining 27,129
unvested Options shall terminate as of the Termination Date in accordance with
the Company’s 2010 Equity Incentive Plan, the Option Agreement and the
Replacement Option Agreement.

4

--------------------------------------------------------------------------------

 

 

(4)

Forfeiture of RSUs. Employee currently holds 7,997 restricted stock units
(“RSUs”) of Holdings pursuant to the Restricted Stock Unit Agreement between
Holdings and Employee dated June 20, 2014 (the “RSU Agreement”).  All of
Employee’s RSUs shall be forfeited and terminated as of the Termination Date in
accordance with the terms of the RSU Agreement.  

 

(c)

Vacation Pay, Business Expenses, and Accrued Benefits.

 

(1)

Vacation.  Employee will be paid, at his final base rate of pay, for any
vacation days he had earned but not used as of the Termination Date, determined
in accordance with Company policy and as reflected on the books of the Company.

 

(2)

Business Expenses. Within two (2) weeks following the Termination Date, Employee
must submit his final expense reimbursement statement reflecting all business
expenses incurred through the Separation Date, if any, for which Employee seeks
reimbursement, and, in accordance with Company policy, reasonable substantiation
and documentation for the same.  The Company will reimburse Employee for his
authorized and documented expenses within thirty (30) days of receiving such
statement pursuant to its regular business practice.

 

(3)

Accrued Benefits.  Except as otherwise provided under this Agreement or the
Additional Separation Agreement, Employee’s participation in all employee
benefit plans of the Company ended as of the Termination Date, in accordance
with the terms of those plans.  Employee acknowledges that he will not continue
to earn paid time off or other similar benefits after the Termination
Date.  Employee shall receive all accrued and vested benefits in accordance with
the terms of the applicable ERISA benefit plan(s) maintained by the Company.

 

(d)

Continued Indemnification and D&O Insurance.  The Company will continue to
indemnify Employee and hold Employee harmless against third-party claims for
acts or omissions that occurred prior to the Termination Date and in connection
with Employee’s work for the Company, to the extent provided under the
organizational documents of the Company.  Following Employee’s service as a
director and/or officer, as applicable, the Company shall

5

--------------------------------------------------------------------------------

 

 

cover Employee in the same amount and to the same extent as other former
directors and officers generally are covered under any directors’ and officers’
liability insurance the Company maintains from time to time.  

 

(e)

Legal Fees.  The Company will reimburse Employee in an amount up to $15,000 for
reasonable legal fees incurred in connection with the negotiation of this
Agreement and the Additional Separation Agreement, upon Employee’s submission of
reasonable substantiation of the same.

THREE:Tax Withholdings.

All payments made by the Company under this Agreement shall be reduced by any
tax or other amounts required to be withheld by the Company under applicable law
and all other lawful deductions authorized by Employee.

FOUR:Acknowledgments.

Employee acknowledges that the Company has paid all sums owed to him, including
but not limited to all salary, business expenses, allowances, vacation pay and
other benefits and perks as a result of his employment with the Company and/or
the termination of that employment.  Employee further acknowledges that in the
absence of this Agreement (and his subsequent execution of the Additional
Separation Agreement without revocation), Employee would not be entitled to,
among other things, the payments and arrangements specified in this
Agreement.  Employee further acknowledges that he has no rights under any
severance, bonus or incentive plan, program or arrangement, and he hereby waives
any rights thereto.  Employee acknowledges that his eligibility for healthcare
benefits terminates as of the last day of the month in which his employment
terminates, except as to any continuation of healthcare benefits for which he
may be eligible under law and which he timely elects.

Employee further acknowledges the following:

(A) if Employee executes both this Agreement and subsequently the Additional
Separation Agreement without revocation, he shall be bound by both this
Agreement and the Additional Separation Agreement, and he shall be entitled to
the benefits provided in this Agreement and the

6

--------------------------------------------------------------------------------

 

benefits (other than the Pro Rata Bonus) provided in the Additional Separation
Agreement (which benefits reflect the benefits provided in the Severance
Agreement).

(B) If Employee only executes this Agreement and does not subsequently execute
the Additional Separation Agreement without revocation, the pre-conditions under
Section TWO have not been met and he shall (i) not be eligible for the benefits
provided in Section TWO, (ii) he shall instead receive a lump-sum, one-time
payment in the amount of $50,000 as consideration for his execution of this
Agreement, and (iii) he shall remain subject to the obligations otherwise
imposed under this Agreement.

(C) Employee need not execute this Agreement in order to execute and become
subject to the rights and obligations provided under the Additional Separation
Agreement.  

Employee further acknowledges that during the term of his employment with the
Company, Employee did not request, did not require, and/or was afforded a full
opportunity for Family and Medical Leave Act-related rights.  

If Employee is an officer or member of the board of directors of the Company or
any of its affiliates, Employee hereby acknowledges that he will cooperate in
the execution of any document reasonably requested to evidence Employee’s
resignation from such position(s).  

FIVE:Release.

In exchange for the severance benefits provided to Employee under this Agreement
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, Employee agrees to release and discharge the Company and
any past, present, and future employees, agents, officers, attorneys, directors,
shareholders, members, managers and employee benefit programs of any of them,
and their agents and insurers (the “Company Related Parties”) from all claims,
actions, suits, losses, obligations, demands, liabilities, costs, expenses and
causes of action, known or unknown, of any nature whatsoever, from the beginning
of time until the date Employee executes this Agreement, whether at law or in
equity, (each individually, a “Claim” and collectively, the “Claims”) which
Employee has or may have against the Company or the Company Related Parties
related to Employee’s employment with the Company, under the Severance Agreement
or otherwise, or the termination of that employment.

7

--------------------------------------------------------------------------------

 

Employee also releases any and all Claims he may have under any federal, state
or local ordinances, statutes or common law, including but not limited to any
Claim for defamation, promissory estoppel, breach of contract, interference with
economic advantage, wrongful termination, retaliatory discharge, harassment,
discrimination or intentional infliction of emotional distress or under Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
as amended, the Family and Medical Leave Act of 1993, as amended, the Employee
Retirement Income Security Act, as amended, the Rehabilitation Act of 1973, as
amended, the Americans with Disabilities Act of 1990, as amended, the
Consolidated Omnibus Budget Reconciliation Act, as amended, the Health Insurance
Portability and Accountability Act, as amended, the Fair Labor Standards Act, as
amended, the Sarbanes-Oxley Act, as amended, the state wage and hour, wage
payment and fair employment practices laws and statutes of the Commonwealth of
Massachusetts and any other state or states in which Employee has provided
services to the Company; or any other federal, state or local laws or
regulations prohibiting employment discrimination or regulating employment or
termination of employment (but not including the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers’ Benefit and
Protection Act).  This also includes a release by Employee of any Claims for
wrongful discharge, constructive discharge, whistleblowing, breach of contract,
and any common law Claims relating to or arising from his employment or the
termination thereof.

This Agreement specifically includes any and all Claims for damages or penalties
relating to or in any way connected with the matters referred to herein, whether
or not now known or suspected to exist, and whether or not specifically or
particularly described or referred to herein.  Employee expressly waives any
right or claim of right to assert hereafter that any Claim has, through
ignorance, oversight or error, been omitted from the terms of this
Agreement.  Employee represents that he has not heretofore assigned or
transferred, or purported to assign or transfer, to any person or entity, any
Claim, known or unknown to exist, or any portion thereof or interest therein,
which he has or may have had against the Company or the Company Related Parties.

The Company agrees to release and discharge Employee from all Claims which, to
the knowledge of Michael Bell or Eric Green, the Company has or may have against
Employee as of the date of this Agreement related to Employee’s employment with
the Company other than (a) any violations of law, and (b) any claims for
breaches of this Agreement, the Additional Separation Agreement, the Severance
Agreement, or any of the Equity Documents.

8

--------------------------------------------------------------------------------

 

SIX:No Claims or Lawsuits. 

Employee represents that he has not filed any complaints, charges, lawsuits or
requests for investigation against the Company, with any local, state or federal
agency or court, that he will not do so at any time hereafter with respect to
the matters referred to in Section FIVE above, and that if any such agency or
court assumes jurisdiction of any complaint or charge against the Company, on
behalf of Employee, he will request such agency or court to dismiss the
matter.  In addition, Employee promises never to make a Claim or file any
complaint, charge, lawsuit or request for investigation asserting any Claims
that are released in Section FIVE above against the Company.

Nevertheless, this Agreement does not prevent Employee from (i) reporting or
otherwise communicating concerning possible violations of federal law or
regulation to or with any governmental agency or entity including but not
limited to the Department of Justice, the Securities and Exchange Commission,
the Congress, and any Inspector General, or making other disclosures that are
protected under the whistleblower provisions of federal law or regulation; (ii)
filing a charge of discrimination with the Equal Employment Opportunity
Commission; (iii) cooperating with the Equal Employment Opportunity Commission
in an investigation of alleged discrimination; or (iv) testifying in any cause
of action when required to do so by law or if requested to do so by any
governmental, administrative or regulatory body with apparent jurisdiction
provided that he has notified the Company (where legally permitted) of such
governmental, administrative or regulatory request promptly after receipt of
such request.  However, except where prohibited by law, Employee waives his
right to recover any damages, attorneys’ fees, or other relief in any Claim or
suit brought by or through the Equal Employment Opportunity Commission or any
other state or local agency on Employee’s behalf under Title VII of the Civil
Rights Act of 1964, as amended, or the Americans With Disabilities Act, as
amended, and under any Claim on his behalf under any other federal, state or
local law.  Notwithstanding the foregoing, Employee is not waiving his rights to
(i) claims for breaches of this Agreement or the Additional Separation
Agreement, (ii) claims for vested and accrued benefits under the Company’s
benefit plans, (iii) claims with respect to indemnification and coverage under
applicable directors’ and officers’ liability insurance policies and (iv) claims
which may not be released under applicable law.

SEVEN: Restrictive Covenants.

9

--------------------------------------------------------------------------------

 

In addition to the Continuing Obligations, and in consideration of the severance
and equity benefits provided hereunder, and in recognition of Employee’s role as
a senior officer of inVentiv with broad access to  material confidential and
proprietary information of the Company, and in order to protect the Company’s
goodwill and other legitimate business interests, Employee shall be subject to
non-competition, non-solicitation, and no-hire obligations with the same
geographic restrictions and covering the same scope of activities as provided in
the Severance Agreement for a period of 18 months after Employee’s Termination
Date (the “Restricted Period”), provided, however, that notwithstanding the
terms of the Severance Agreement and for the avoidance of doubt, Employee during
the Restricted Period shall not be employed by or otherwise provide services to,
in any role or capacity whatsoever, any person, business or entity which is
engaged in any portion of the Company’s Business as defined in the Severance
Agreement; provided, however, that Employee may become employed by or render
services to a company or other entity that is engaged in one or more business
lines that compete with the Company’s Business and in other business lines that
do  not compete with the Company’s Business so long as Employee (i) is not
employed by, does not render any services to or in respect of, does not share
any confidential information of the Company with, and does not have any other
involvement with or responsibility for, such competitive line or lines of
business, (ii) provides advance notice to inVentiv’s general counsel prior to
assuming such role, and (iii) provides, upon reasonable written request of the
Company, reasonable assurance of his compliance with the requirements of clause
(i) of this proviso.     Further, solely for purposes of the Bad Leaver
provisions of the Stockholders Agreement,  Employee’s non-competition
obligations in the Severance Agreement, as modified and clarified by the
preceding sentence, shall continue until the latest of (i) the date the Vested
Options and the Enhanced Options or any portion thereof are no longer
outstanding and exercisable, (ii) 90 days after Employee exercises his last
Option, or (iii) March 15, 2018 (the “Equity Restricted Period”).  If the
Company discovers at any time that Employee breached his non-competition
obligations under this Agreement or any other agreement during the Equity
Restricted Period, the Company shall have the right to cancel and nullify all of
Employee’s Enhanced Options regardless of whether they were vested or unvested,
or if such Enhanced Options have already been exercised, to invoke its call
right at the Bad Leaver Price as provided in Section 5.1.3 of the Stockholders
Agreement, and Employee shall have no cure period with respect to such
violations.  The foregoing restrictions shall be cumulative with and not in the
alternative to each other and/or to the Continuing Obligations.    

10

--------------------------------------------------------------------------------

 

Further, if Employee holds any shares of common stock in Holdings as a result of
an exercise of the Vested Options or the Enhanced Options, Employee agrees not
to attend or otherwise participate in any shareholder meetings of the Company
for as long as he holds any such shares. During the Restricted Period, Employee
shall remain off the Company’s premises and, unless Employee obtains the prior
written consent of the Company  Employee shall refrain from contacting, in each
case with respect to communications concerning the Company or its business,  (i)
the Company’s employees (other than as necessary to comply with Sections SIXTEEN
(Return of Company Property) and SEVENTEEN (Company Investigations) of this
Agreement or with respect to matters pertaining to his entitlement to
post-employment benefits), (ii) the Company’s shareholders, (iii) clients or
customers, or (iv) any members of the press.

EIGHT: Confidential Information.

Subject to the second paragraph of Section SIX above and subject to any truthful
testimony or document production in the event of any litigation between the
Company and Employee, Employee agrees that during his employment with the
Company and at all times after his termination from employment with the Company,
he is prohibited from disclosing, using or relying on, and must at all times
protect, all Company confidential information of any kind.  This includes but is
not limited to all information regarding the Company’s business, including but
not limited to information regarding its business strategy, operations, business
development, contracts, risks, risk management strategy, insurance coverage,
claims, actual or pending litigation, clients, vendors, financial information,
and any other information considered by the Company to be confidential or
proprietary to it, but does not include information in the public domain other
than as a result of Employee’s wrongful actions. For the avoidance of doubt, any
other similar confidentiality obligations applicable to Employee shall also be
subject to (a) the second paragraph of Section SIX above, (b) any truthful
testimony or document production in the event of any litigation between the
Company and Employee, and (c) exclusions for information in the public domain
other than as a result of Employee’s wrongful actions.

NINE:Non-Admission of Liability.

This Agreement shall not in any way be construed as an admission by the Company
or Employee of any acts of wrongdoing whatsoever against Employee or the
Company, respectively, or

11

--------------------------------------------------------------------------------

 

any other person.   The Company specifically disclaims any liability to or
wrongdoing against Employee or any other person.

TEN:Consequences of Employee’s Violation of Agreement.

In addition to the forfeiture of benefits provided under Section TWO, the
following shall apply in event of a breach of this Agreement:

 

(a)

Except as otherwise provided herein, if Employee breaches Section SIX of this
Agreement by filing or refusing to dismiss a complaint, charge, grievance,
arbitration, or lawsuit based on claims that Employee has released, Employee
will pay for all costs, fees and expenses incurred by any person he complains
against or sues in violation of this Agreement in defending against Employee’s
claims, including, without limitation, reasonable attorneys’ fees.  

 

(b)

Subject to the foregoing subsection (a), Employee and the Company agree that in
any court, arbitration or other dispute resolution proceedings arising out of
this Agreement, the prevailing party shall be entitled to its or his reasonable
attorneys’ fees and costs incurred by it or him in connection with resolution of
the dispute in question in addition to any other relief granted thereby.  

 

(c)

Furthermore, in the event that Employee breaches this Agreement, Employee
acknowledges and agrees that the Company will be damaged irreparably and the
Company shall be entitled to an injunction or injunctions to prevent such breach
and to enforce specifically this Agreement and the terms, conditions and
provisions hereof, in addition to any other remedy to which it may be entitled,
at law or in equity.

 

(d)

Notwithstanding the foregoing, the Company shall provide Employee with written
notice of any breach of this Agreement and a cure period of 5 business days
following receipt of such written notice for Employee to cure such breach, if
such breach is curable and not a breach of the non-competition
restrictions  under Section SEVEN (Restrictive Covenants) of this Agreement.  

ELEVEN:Period for Review and Consideration of Agreement.

12

--------------------------------------------------------------------------------

 

In signing this Agreement, Employee acknowledges that he has carefully read and
fully understands all of the provisions of this Agreement, that he has been
given a reasonable time within which to consider this Agreement, and that he is
voluntarily entering into this Agreement. If the terms of this Agreement are
acceptable to Employee, Employee acknowledges that he must sign, date and return
this Agreement to the Company so that it is received no later than noon Eastern
Standard Time on March 15.  On the date Employee signs and returns this
Agreement to the Company (the “Effective Date”), it will take effect as a
legally-binding agreement between Employee and the Company on the basis set
forth herein and shall not thereafter be subject to revocation.  

TWELVE:Binding Agreement.

This Agreement shall be binding upon and inure to the benefit of inVentiv’s and
Employee’s heirs, administrators, representatives, executors, parents,
successors, affiliates, and assigns provided, that, neither party may assign
this Agreement other than to a successor in the event of a corporate
transaction.

THIRTEEN:Confidentiality of Agreement.

Subject to the second paragraph of Section SIX above, Employee represents and
agrees that he will keep the terms (including payment amounts) of this Agreement
confidential (except to the extent publicly disclosed by the Company), and that
he will not disclose any information concerning this Agreement to anyone,
including but not limited to any past or present employee of the Company, except
(a) as may be required by law, (b) to his immediate family and as necessary to
his attorneys and tax advisors and then only on condition that they agree not to
further disclose this Agreement or any of its terms or provisions to others,and
(c) to prospective employers or partners in order to demonstrate his ongoing
restrictive covenants (and for the avoidance of doubt, Employee may disclose the
terms of the Severance Agreement, the operative restrictive covenant provisions
only of the Additional Separation Agreement  (if applicable) and the operative
restrictive covenant provisions only of this Agreement for such purpose).  The
Company agrees to keep the terms (including payment amounts) of this Agreement
confidential, and that it will not disclose any information concerning this
Agreement to anyone, including but not limited to any past or present employee
of the Company, except (a) to those having a business need to know, (b) in SEC
or other governmental filings, and (c) as may be required to be disclosed by
law.  

13

--------------------------------------------------------------------------------

 

FOURTEEN:Entire Agreement. 

This Agreement (together with the Additional Separation Agreement, if that
agreement has been signed by Employee and remains in effect) sets forth the
entire agreement between the parties, and fully supersedes any and all prior
oral or written agreements or understandings between the parties pertaining to
the subject matter of this Agreement, although nothing in this Agreement shall
be read to diminish or affect the validity of Employee’s Continuing Obligations
or Employee’s obligations set forth in the Equity Documents.  This Agreement can
be modified, amended or revoked only by express written consent signed by both
Employee and the Company.  Employee acknowledges that in executing this
Agreement, he has not relied on any other representation, statement, agreement
or promise by the Company regarding this Agreement other than those expressly
contained herein.

 

FIFTEEN:

Severability.

Should any provision of this Agreement be declared or be determined by any court
to be illegal or invalid, the validity of the remaining parts, terms, or
provisions shall not be affected, and said illegal or invalid part, term, or
provision shall be deemed not to be part of this Agreement.  If any court or
arbitrator construes any of the obligations of Employee hereunder to be
unreasonable because of the duration of such provision or the geographic or
other scope thereof, such court or arbitrator shall reduce the duration or
restrict the geographic or other scope of such provision and enforce such
provision as so reduced or restricted to the greatest extent possible.  Employee
agrees that the Restricted Period in Section SEVEN and any period of restriction
applicable to the Continuing Obligations shall be tolled, and shall not run,
during any period of time in which he is in violation of the terms thereof, in
order that the Company and its affiliates shall have all of the agreed-upon
temporal protection recited herein.

 

SIXTEEN:

Return of Company Property.

As a material condition of this Agreement, Employee further represents and
warrants that he has transferred to the Company all property and information of
the Company or the Company’s clients which came into his possession or were
developed by him in the course of his employment with the Company, including but
not limited to project files, keys, reports, customer lists, credit cards,
computers, facsimile machines, furniture, office supplies, pagers, printers or
cars.  Employee further represents and warrants that he has retained no copies
of any such materials or other items; and further,

14

--------------------------------------------------------------------------------

 

if he should discover that any such materials or other items, or copies thereof,
are in his possession or control, he will promptly return them to the Company
without disclosure to others.  If Employee fails to return the items detailed in
this paragraph before execution of this Agreement, or if the items returned are
discovered to be damaged, incomplete, or otherwise not in the same condition as
when provided to employee, the Company shall, if Employee has breached this
obligation, have no obligation to pay Employee the monies detailed in Section
TWO; provided that in the event of damage to Company physical property, the
Company shall solely reduce the payments by the cost of such damage.  Employee
shall not be viewed as in breach of this Section SIXTEEN unless and until the
Company has provided Employee with written notice of his failure to comply and
Employee has not complied within 5 days following receipt of such written
notice, so long as Employee has not otherwise violated his obligations under
this Agreement with respect to such property or information (for example, by
disclosing such information to a third party).  Also, all Company-sponsored
credit cards must have a zero (0) balance prior to the payment of the severance
benefits or the making of the other beneficial arrangements provided
herein.  Furthermore, recognizing that Employee’s employment with the Company
has terminated as of the Termination Date, Employee agrees that he will not, for
any purpose, attempt to access or use any computer or computer network or system
of the Company, including without limitation the electronic mail
system.  Further, Employee acknowledges that he has disclosed to the Company all
passwords necessary or desirable to obtain access to, or that would assist in
obtaining access to, all information which Employee has password-protected  on
any computer equipment, network or system of the Company .  Notwithstanding the
foregoing, Employee shall be permitted to retain any compensation-related
information or information reasonably needed for tax planning or preparation
purposes, and the Company shall attempt in good faith to provide Employee with a
copy of any of Employee’s personal contacts, calendar, correspondence unrelated
to the Company’s business, to the extent such information can be efficiently
identified and separated.

 

SEVENTEEN:

Company Investigations.

Employee agrees to make himself reasonably available to and cooperate reasonably
with the Company in any internal investigation or administrative, regulatory, or
judicial proceeding.  Employee understands and agrees that his cooperation would
include, but not be limited to, providing factual information about which he has
knowledge due to his employment with the Company , making himself available to
the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s

15

--------------------------------------------------------------------------------

 

request to prepare for and give testimony without requiring service of a
subpoena or other legal process; volunteering to the Company pertinent
information; and , to the extent legally permitted, turning over all relevant
documents which are or may come into his possession.  Any such cooperation shall
be subject to Employee’s reasonable business and personal commitments and shall
not require Employee to cooperate against his own legal interests or the legal
interests of any future employer. Employee understands that in the event the
Company asks for his cooperation in accordance with this provision, the Company
will reimburse him for reasonable expenses (including travel expenses in
accordance with Company policy), approved by the Company in advance, upon his
submission of appropriate documentation. If Employee is required to render more
than 15 hours of service in any three-month period, he shall be compensated by
the Company, to the extent permitted by applicable laws, at the rate of $300 per
hour for such excess hours.

 

EIGHTEEN:

Governing Law/Dispute Resolution.

This Agreement is made and entered into in the Commonwealth of Massachusetts and
shall in all respects be interpreted, enforced and governed under the laws of
the Commonwealth of Massachusetts without regard to Massachusetts law regarding
choice of law.  The language of all parts of this Agreement shall in all cases
be construed as a whole, according to its fair meaning, and not strictly for or
against either of the parties.  In the event of any dispute regarding this
Agreement, Employee hereby consents and submits to the exclusive jurisdiction of
the federal and state courts in and of the Commonwealth of Massachusetts.

 

NINETEEN:

Non-Disparagement.

Subject to the second paragraph of Section SIX above and the first sentence of
Section EIGHT above, Employee agrees that he has not and will not disclose any
negative, adverse or derogatory comments that would be reasonably expected to
constitute disparagement or that would reasonably be considered derogatory or
detrimental to the good name or business reputation of the Company or the
Company Related Parties (other than shareholders who acquired shares of the
Company’s common stock in or subsequent to an initial public offering), except
that nothing in this provision shall be deemed to limit or affect Employee’s
giving truthful testimony under oath pursuant to a subpoena or as otherwise
required by law.  The Company will use reasonable efforts to instruct its senior
officers and directors to not disparage Employee at any time, and shall not make
any public

16

--------------------------------------------------------------------------------

 

statements that would be reasonably be expected to constitute disparagement of
Employee other than as required by law or as part of an SEC or other
governmental filing.  

TWENTY:Announcement.

The Company and Employee will work to agree on talking points used to
communicate the termination of his employment both internally within the Company
and externally, recognizing that even in the absence of such agreement, the
Company will be obliged both internally and externally concerning the
termination of his employment.

 

TWENTY-ONE:

No Re-Employment Obligation.

Employee agrees that in the event he re-applies for employment (or engagement as
an independent contractor) with the Company, the Company shall have no
obligation to re-hire or engage him.  

TWENTY-TWO:  Counterparts.

This Agreement may be executed in one (1) or more counterparts, including by
facsimile copies or by electronic scan copies delivered by email, each of which
shall be deemed an original and all of which together shall constitute one (1)
instrument.

[Remainder of this page left intentionally blank.]


17

--------------------------------------------------------------------------------

 

 

PLEASE READ THIS AGREEMENT CAREFULLY.  IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.  EMPLOYEE ACKNOWLEDGES THAT HE HAS READ THIS AGREEMENT,
UNDERSTANDS IT, AND IS VOLUNTARILY ENTERING INTO IT.

 

inVentiv Health, Inc.

 

/s/ Michael Griffith_________/s/ Eric Green_______

By: MICHAEL GRIFFITHBy:  Eric R. Green

Title:   General Counsel

 

 

Date: March 16, 2016

Date: March 16, 2016    

18